THREADGILL, Acting Chief Judge.
Jeff Morgan appeals the trial court’s summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Morgan pleaded to attempted first-degree premeditated murder and was sentenced to 193.4 months in prison. In his motion, Morgan claimed that his plea was involuntary because he did not know that the State would have to prove that he intended to kill the victim. Morgan claimed that he was not attempting to kill the victim when he shot at him but was only trying to scare him.
The trial court determined that the record did not conclusively refute Morgan’s claim that he was unaware of the element of intent. The trial court, however, denied the claim, finding that Morgan’s plea was voluntarily entered with the knowledge that there were available defenses. We reverse.
A voluntary plea requires that the defendant must understand the nature of the charges, which includes knowing the elements of the crime charged. State v. Perry, 786 So.2d 554 (Fla.2001) (holding claim that defendant was unaware that intent was element of crime facially sufficient attack on voluntariness of plea). Attempted first-degree premeditated murder requires the State to prove that the defendant’s intent was to cause the victim’s death. Wallace v. State, 766 So.2d 364, 373 (Fla. 3d DCA 2000). We agree with the trial court that Morgan’s claim is not conclusively refuted by the record. Accordingly, we reverse and remand this matter to the trial court for an evidentiary hearing.
We affirm Morgan’s remaining claims without comment.
Affirmed in part; reversed and remanded in part.
GREEN and SILBERMAN, JJ., Concur.